Name: Commission Regulation (EEC) No 1636/85 of 17 June 1985 altering the deadlines for concluding the contracts specified in Regulations (EEC) No 615/85 and (EEC) No 616/85 continuing the measures for expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 18 . 6 . 85 Official Journal of the European Communities No L 158/9 COMMISSION REGULATION (EEC) No 1636/85 of 17 June 1985 altering the deadlines for concluding the contracts specified in Regulations (EEC) No 615/85 and (EEC) No 616/85 continuing the measures for expanding the markets in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1302/85 (2), and in particular Article 4 thereof, Whereas, under Article 5 (2) and (3) of Commission Regulation (EEC) No 615/85 of 8 March 1985 con ­ tinuing the measures on the improvement of the quality of milk within the Community referred to in Regulation (EEC) No 1271 /78 (3), the Commission must, before 1 June 1985, draw up a list of proposals selected for financing and the competent authorities must, before 1 August 1985, conclude contracts in respect of the proposals which have been selected ; whereas the amount of time required in order to consider the proposals in question is greater than that provided for ; whereas the two dates in question should be postponed and in consequence the date 1 August 1987, listed in Article 1 (2), should also be postponed. Whereas identical problems have arisen in respect of the deadlines specified in Article 5 (2) and (3) of Commission Regulation (EEC) No 616/85 of 8 March 1985 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 (4) ; whereas there should be a similar postponement in respect of the deadlines specified in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 615/85 is hereby amended as follows : 1 . In Article 1 (2), '1 August 1987' is replaced by '30 August 1987'. 2 . In Article 5 (2), '1 June 1985' is replaced by '20 June 1985'. 3 . In Article 5 (3), '1 August 1985' is replaced by '30 August 1985'. Article 2 Regulation (EEC) No 616/85 is hereby amended as follows : 1 . In Article 1 (3), '1 August 1986' is replaced by '30 August 1986'. 2 . In Article 5 (2), '1 June 1985' is replaced by '20 June 1985. 3 . In Article 5 (3), '1 August 1985' is replaced by '30 August 1985'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 17 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 137, 27 . 5 . 1985, p. 9 . 0 OJ No L 69, 9 . 3 . 1985, p. 32. O OJ No L 69, 9 . 3 . 1985, p. 36 .